t c summary opinion united_states tax_court harris he wang petitioner v commissioner of internal revenue respondent docket no 4306-13s filed date harris he wang pro_se eliezer klein for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for and and all rule continued the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent issued a notice_of_deficiency to petitioner determining federal_income_tax deficiencies of dollar_figure and dollar_figure for the taxable years and respectively petitioner filed with the court a timely petition for redetermination pursuant to sec_6213 after concessions the issues remaining for decision are whether petitioner was obliged to include in gross_income for a stipend of dollar_figure and is liable for self-employment_tax in respect of a payment of dollar_figure that he received during background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in massachusetts at the time the petition was filed continued references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar although respondent determined in the notice_of_deficiency that petitioner failed to report a stipend of dollar_figure that he received during the record reflects that petitioner included dollar_figure of the stipend in gross_income leaving dollar_figure in dispute for that year petitioner concedes that he failed to report a short-term_capital_gain of dollar_figure for the parties will address the impact of these concessions in computations prepared in accordance with rule i petitioner’s background petitioner received a bachelor’s degree from the massachusetts institute of technology in he then promptly enrolled as a full-time_student pursuing a doctorate in biophysics at harvard university petitioner completed the harvard doctoral program in ii fellowship in the american society for engineering education asee awarded petitioner the national defense science and engineering graduate fellowship fellowship_grant the fellowship_grant paid all of petitioner’s tuition charges and mandatory fees in connection with his enrollment in the harvard doctoral program and provided him with an additional cash stipend of dollar_figure iii medical_research by letter dated date the internal_revenue_service irs notified 3w consulting co 3w that its application requesting certification for qualified_investments in a qualifying_therapeutic_discovery_project had been approved and that it was awarded a grant in the amount of dollar_figure the 3w applied for the grant pursuant to the patient protection and affordable_care_act ppaca pub_l_no sec e stat pincite which authorized the secretary to award grants for qualified_investments in qualifying therapeutic discovery projects grants awarded under the ppaca generally are continued irs letter included a two-page attachment that described 3w’s research project as multiparameter screening method and multicomponent drug for cardiovascular disease explained how 3w could withdraw grant funds through a payment management system operated by the u s department of health and human services and stated that the grant is not taxable for federal_income_tax purposes petitioner’s father dr xing f wang is the president of 3w 3w paid dollar_figure to petitioner during to perform research in connection with the grant it was awarded to investigate therapies for cardiovascular disease petitioner testified that he considered the payment to be similar to a graduate research grant and that he generally performed lab work and research that any graduate student would be doing as part of graduate study in response to questioning at trial petitioner appeared to know very little about 3w’s operations or what 3w did with his research work product continued not includible in the gross_income of the taxpayer recipient sec_48d ppaca sec a stat pincite amended the code to add new sec_48d which provides a nonrefundable investment_tax_credit in lieu of the grant described above sec_48d is effective for amounts paid_or_incurred after date in tax years beginning after that date ppaca sec f stat pincite iv petitioner’s tax returns asee issued to petitioner a form 1099-misc miscellaneous income for reporting that he had received other income of dollar_figure petitioner filed a timely form_1040 u s individual_income_tax_return for and included dollar_figure identified as sch of the dollar_figure asee stipend as an item_of_gross_income petitioner did not include the dollar_figure balance of the stipend in gross_income because he allegedly used it to pay off student loans and other expenses related to his undergraduate and graduate studies petitioner did not produce any receipts bank or credit card records or similar documentation to substantiate these additional educational expenses petitioner filed a timely form_1040 for he reported on line that he had received dollar_figure of other income related to a 1099-m other income medical study from 3w petitioner did not report self-employment_tax in respect of the payment from 3w v examination during the examination process petitioner obtained from 3w a letter dated date signed by his father stating in relevant part that 3w had paid the record does not include the form 1099-misc that 3w issued to petitioner petitioner dollar_figure during in connection with its qualified therapeutic discovery project the letter further states that the payment was reported in box of form 1099-misc in accordance with the instructions for that form and that in accordance with the instructions for form_1040 petitioner should not pay self- employee social_security or medicare taxes on the amount_paid by the qtdp- grant discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 sec_7491 provides that the burden_of_proof may shift to the commissioner however as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents information and meetings sec_7491 and see also rule a the taxpayer bears the burden of proving that the requirements of sec_7491 have been met see 135_tc_471 aff’d 668_f3d_888 7th cir in addition if a taxpayer raises a reasonable dispute with respect to a third-party information_return and has otherwise fully cooperated with the commissioner the burden of production may shift to the commissioner to present reasonable and probative evidence to verify the information_return sec_6201 petitioner does not dispute that he received the amounts asee and 3w reported and the only question before the court is the proper treatment of those amounts for income_tax and self-employment_tax purposes respectively accordingly the outcome in this case is not dependent on the burden_of_proof or the burden of production under sec_7491 and sec_6201 i asee fellowship the term gross_income is broadly defined in the code to include all income from whatever source derived sec_61 sec_117 and related provisions exempt from gross_income any amount received as a qualified_scholarship or fellowship_grant by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 a qualified_scholarship means any amount received by an individual as a scholarship or fellowship_grant to the extent that such amount was used for qualified_tuition_and_related_expenses sec_117 qualified_tuition_and_related_expenses are limited to tuition and fees required for the enrollment or attendance of a student at an educational_organization described in sec_170 and fees books supplies and equipment required for courses of instruction at such an educational_organization sec_117 for purposes of this case we are concerned with whether petitioner used the portion of the asee stipend in dispute for qualified_tuition_and_related_expenses petitioner included dollar_figure of the dollar_figure asee stipend as an item_of_gross_income for he maintains however that the balance of the stipend is not includible in gross_income because he used it to pay off student loans and other expenses related to his undergraduate and graduate studies petitioner did not produce any receipts bank statements credit card records or similar documentation however to substantiate the additional educational expenses he claims to have paid we therefore conclude that petitioner was obliged to include the balance of the stipend a total of dollar_figure in gross_income for petitioner also mentioned at trial that he received an asee stipend in that he did not include in gross_income on his form_1040 for that year he further testified that the irs examined his return and issued a no_change_letter to the extent that petitioner contends that respondent is estopped to assert that the stipend is includible in gross_income in this case he is misinformed it is well settled that the acceptance of or acquiescence in returns filed by a taxpayer in previous years creates no estoppel against the commissioner nor does the overlooking of an error in a return upon audit create any such estoppel see 381_us_68 auto club of mich v commissioner 353_us_180 77_tc_765 in short neither the commissioner nor the court is constrained in this case by the alleged no_change_letter issued in respect of petitioner’s tax_return for see eg 139_tc_418 aff’d ___ fed appx ___ wl 4th cir date ii 3w payment sec_1401 imposes a tax on the self-employment_income of every individual self-employment_income is generally defined as the net_earnings_from_self-employment derived by an individual sec_1402 the term net_earnings_from_self-employment is generally defined as the gross_income derived by an individual from any trade_or_business carried on by the individual less the deductions allowed by this subtitle ie subtitle a of title_26 which are attributable to the trade_or_business sec_1402 79_tc_985 for income to be taxable as self- employment income there must be a nexus between the income received and a trade_or_business that is or was actually carried on 76_tc_441 respondent determined that the payment that petitioner received from 3w is subject_to self-employment_tax although petitioner acknowledges that the 3w payment is includible in his gross_income for he appears to assert that the payment nevertheless is excepted from self-employment_tax on the alternative theories that he was a graduate student at the time he earned the money and the research he conducted was similar to that performed by graduate students pursuant to research grants and 3w paid him from funds derived from a federal grant and he should enjoy the same tax advantages a sec_3w the record shows that petitioner performed medical_research and related lab work for 3w in exchange for a payment of dollar_figure there is no indication that 3w transferred the funds to petitioner for a noncompensatory reason eg as a under the circumstances it is difficult to square petitioner’s acknowledgment that the 3w payment is includible in his gross_income with his assertion that the payment is not subject_to self-employment_tax we note that petitioner’s treatment of the payment as income is consistent with the treatment of scholarships and fellowship grants under sec_117 which provides that the portion of a scholarship or fellowship_grant which represents compensation_for teaching research or other services by the student that are required as a condition for receiving the scholarship or fellowship_grant is not excludable from income see sec_1_117-4 income_tax regs providing that amounts paid as compensation_for services or primarily for the benefit of the grantor are not considered amounts received as a scholarship or fellowship_grant gift prize or award or to permit him to conduct independent research unrelated to 3w’s business rather 3w paid petitioner to perform medical_research in support of the grant it was awarded to investigate new therapies related to cardiovascular disease on this record we conclude that petitioner was engaged in the trade_or_business of medical_research as an independent_contractor of 3w and the entire payment that he received from 3w is compensation subject_to self- employment_tax we recognize that some fellowship grants that are not excludable from gross_income may nevertheless be exempt from self-employment_tax see 102_tc_394 stating that fellowship_grant that permitted taxpayer to perform research and studies primarily to further his own education training and academic excellence was not compensation subject_to self-employment_tax as discussed above however 3w paid petitioner to perform medical_research in support of its pursuit of new therapies related to cardiovascular disease thus petitioner’s activities are easily distinguished from those of the taxpayer in the spiegelman case petitioner offered no legal authority in support of the proposition that funds transferred to a grant recipient under the patient protection and affordable_care_act ppaca pub_l_no 124_stat_119 are not subject_to self- employment_tax when paid to the recipient’s independent contractors for services rendered we have reviewed sec_48d and ppaca sec e stat pincite and find them devoid of any language that would provide justification for excepting the payment that petitioner received from 3w from self-employment_tax in accordance with the foregoing decision will be entered under rule
